If the case of Morgan v. Industrial Comm. of Utah, 92 Utah 129,66 P.2d 144, is correctly decided it is directly in point for the application herein and should be conclusive. But I do not think it was correctly decided. *Page 12 
In the case of Linnane v. Aetna Brewing Co., 91 Conn. 158,99 A. 507, 509, L.R.A. 1917D, 77, an employee was asked over the telephone to come down to fix a boiler. Due to exposure on his way down he contracted pneumonia. The court said two questions of law were presented. First, whether the decedent sustained "a personal injury" within the meaning of the statute; and, second, whether it arose out of and in the course of the employment. The court answered the first question in the negative and did notconsider the second question. But in the case of Lake v. Cityof Bridgeport, 102 Conn. 337, 128 A. 782, 784, the court said: "The significant point of the case [Linnane Case] is that the exposure and exhaustion incurred on the highway are treated in the opinion as arising out of and in the course of decedent's employment." But nowhere in the Linnane case is it so held. The Lake case simply states that the Linnane case so held. In the Lake case it was said the policeman called on special police duty at the Strand Theatre in Bridgeport was subject to the control of his superiors while on his way. They "had jurisdiction to control his movements by directing him to proceed to any given placewithin the city limits at any time." (Italics added.)
I think that the Linnane case and the Lake case can both be distinguished from the Morgan case, in that in both those cases the employee was not returning to his locale of duty to perform his ordinary work, but for special purposes, and in one the master had authority at any time to divert the officer to other assignments. He was, therefore, in his master's employ from the moment he left the house. It was that which constituted the errand special. But where an employee is returning to do overtime work of the same nature as his regular work and where he stays over the regular time to perform it, he cannot be said to be on a special errand for his employer. Morgan was, within limits, his own boss. He had certain duties to perform at the school. Whether he performed them during regular hours or during such times as he might himself choose, would not put him on the course *Page 13 
of a special errand so as to make his coming to and going from the locale of his work a part of the special errand. I am forced, therefore, to conclude that the Morgan case was wrongly decided and that my own concurring opinion failed to note the distinction between ordinary work performed out of hours — there being just more of it done — and the special errand where the employment sets the traveler forth upon a journey for some special purpose and exposes him to its perils.
I do not think this case and the Morgan case can both stand. They are indistinguishable on the facts. In the Morgan case, Morgan while doing business on a Sunday at the school for the school district, his employer, went home to get a key which he had forgotten. The journey was necessitated by Morgan's own forgetfulness. We may admit for the purposes of the reasoning that if he had just gone from the school to his home and back again to the school he might still have been in his employer's business even though it was occasioned by his own neglect. But after he got home, he at lunch, cut the grass, entertained guests and did not return to the school for a number of hours. Certainly during that interval he must have departed from his employer's business. When then did he attach himself to it again? When hestarted on his journey back to the school. That case may, therefore, be considered as if he had never been to the school previously on that day but had started out for the first time with the key on the journey in which he was injured. But he was on his way to perform tasks which were ordinarily incident to his duties as principal.
In this case Harris stayed after his regular hour of duty that is overtime and then went home to eat intending to return to perform more of the kind of work he ordinarily did. He detached himself from his employment for the purpose of eating. When he was in the act of returning, like Morgan he was injured.
I hope I have shown that the distinction sought to be made in the prevailing opinion that in the Morgan case "the employer's interest induced the trip on the holiday, whereas *Page 14 
Harris went back and forth in his own interest for his meal" is not a tenable distinction when the two cases are viewed as they should be, that is, from the point of departure from the home tothe place of business. Certainly Harris was just as much in the interest of his employer when he took himself to work after hours (equivalent to the holiday trip of Morgan) as was Morgan when he took the key down to his place of employment on the holiday.
But I must concur on the ground that this case is correctly decided but the Morgan case was not.
LARSON, J., being disqualified, did not participate herein.